Citation Nr: 0116791	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  97-10 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
retrocalcaneal bursitis of the right foot.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbosacral strain secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 
1977.

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 2000 Regional Office (RO) decision which found 
that new and material evidence had not been received to 
reopen claims of entitlement to service connection for 
retrocalcaneal bursitis of the right foot, and for chronic 
lumbosacral strain secondary to plantar fasciitis.

By a rating decision dated in August 1996, the RO, in 
pertinent part, denied the veteran's claim of entitlement to 
service connection for a back disability secondary to his 
service-connected plantar fasciitis of the right foot.  The 
veteran and his representative were notified of this decision 
and of the veteran's right to appeal by a letter dated later 
that month.  A timely appeal was not received.  In this 
regard, the Board notes that a statement of the case 
concerning this matter was issued on April 2, 1998, and the 
veteran was advised that he had 60 days from that date to 
complete his appeal.  It was further stated that if the RO 
did not hear from the veteran within that period, his case 
would be closed.  No response was received from the veteran 
until May 1999.  As such, the August 1996 RO decision is 
final.  38 U.S.C. § 7105.

By a rating decision in July 1977, the RO initially denied 
entitlement to service connection for retrocalcaneal bursitis 
of the right foot on the merits.  An appeal of that 
determination was not timely completed following issuance of 
a Statement of the Case to the veteran's most recent address 
then of record.  As such, that determination became final.  
38 U.S.C. § 7105.  Thereafter, by a rating action dated in 
April 1998, the RO denied a request to reopen the claim for 
service connection for retrocalcaneal bursitis of the right 
foot.  The veteran and his representative were informed of 
this decision and of the veteran's right to appeal by a 
letter dated April 8, 1998.  No response was received from 
the veteran until May 1999.  As such, the April 1998 
determination is the most recent final denial as to that 
matter.  38 U.S.C. § 7105.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in August 1996, 
the RO denied the veteran's claim for service connection for 
a low back disability.

2.  In an unappealed rating decision dated in April 1998, the 
RO denied the veteran's reopened claim for service connection 
for retrocalcaneal bursitis of the right foot.  

3.  The evidence submitted subsequent to the August 1996 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers, it is also material 
because it bears directly and substantially on the issue of 
whether the veteran has a low back disability that is related 
to his service-connected plantar fasciitis of the right foot, 
and it must be considered in order to fairly decide the 
merits of his claim.

4.  The evidence submitted subsequent to the April 1998 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers, it is also material 
because it bears directly and substantially on the issue of 
whether the veteran has retrocalcaneal bursitis of the right 
foot that was incurred in or aggravated by active service, 
and it must be considered in order to fairly decide the 
merits of his claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
of entitlement to service connection for retrocalcaneal 
bursitis of the right foot is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2000).

2.  New and material evidence has been received and the claim 
of entitlement to service connection for a low back 
disability as secondary to service-connected disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2000).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once an RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  Under this standard, new 
evidence may be sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

VA is required to review for its newness and materiality the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).  In the present 
appeal, the veteran was informed of the last final 
disallowance of the claim for service connection for a low 
back disability in August 1996, and was notified of the last 
final disallowance of the claim for service connection for 
retrocalcaneal bursitis of the right foot in April 1998.  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the United States Court of Appeals for 
Veterans Claims (Court) cases regarding finality, the 
additional evidence submitted since these determinations.  In 
order to do so, the Board will separately describe the 
evidence which was of record at those times, and the evidence 
presented subsequently.  The prior evidence of record is 
vitally important in determining newness and materiality for 
the purposes of deciding whether to reopen a claim.  Id.

The old evidence 

The service medical records show that a Medical Board 
examination was conducted in June 1977.  It was reported that 
the veteran sustained a crushing type injury to the posterior 
aspect of the right foot prior to service.  He reportedly 
made a full recovery and no  defects were noted on the 
physical examination on his entry into active duty.  While in 
service, the veteran noted increasing pain over the plantar 
and posterior aspects of the right heel, and had been seen on 
many occasions for such complaints.  An examination had 
revealed both plantar fasciitis and retrocalcaneal bursitis, 
and the veteran was treated with various shoe inserts, 
including heel lifts, and heel cups.  Cast immobilization was 
also tried, but did not improve his condition.  In spite of 
treatment, which also included physical therapy, the veteran 
continued to experience pain over the plantar aspect of the 
heel and over the insertion of the Achilles tendon.  There 
was also associated swelling about the Achilles tendon.  
Following an examination, the pertinent diagnosis was 
retrocalcaneal bursitis.  

The veteran was afforded an examination by the VA in November 
1977.  He had marked pain in the interdigital space between 
the third and fourth toes, evidencing interdigital neuroma. 
There was no restriction of motion in the ankles.  Straight 
leg raising was uncomfortable at 100 degrees with no definite 
evidence of any spasm in the erector spinae muscles.  There 
was no restriction of motion in the lumbar spine.  There was 
questionable hypesthesia over the right leg, possibly 
secondary to the interdigital neuroma.  The pertinent 
diagnoses were interdigital neuroma between the third and 
fourth toes of the right foot and mild scoliosis with a 
slight elevation of the right ilium.  

In July 1996, statements were received from relatives and 
acquaintances of the veteran.  The veteran's mother wrote 
that the veteran was healthy when he entered service, and 
that he had injured his right foot in boot camp.  She added 
that he has experienced problems with the right foot 
continuously since service, and that he had developed back 
pain as a result of walking with a limp due to his right foot 
condition.  Two co-workers, in separate statements, indicated 
that they had worked with the veteran.  One noted that he was 
always in pain from his foot.  Each co-worker stated that the 
veteran had developed a lower back condition that he felt was 
caused by walking with a limp.  The veteran's brother and 
sister also wrote in separate statements that the veteran 
injured his right foot in service and that his bursitis had 
caused back problems.  

The veteran submitted a list of sick leave that he stated he 
had to use due to right foot and low back problems.  

Private medical records from E. P. Couch, M.D., have been 
associated with the claims folder.  The veteran was seen in 
June 1994 for a re-check of left back pain with radiation 
into the right leg and knee.  In January 1995, it was noted 
that the onset of the veteran's low back symptoms was one 
year earlier.  Magnetic resonance imaging later that month 
revealed some degenerative disc disease.  

Additional private medical records from R. L. Hendricks, 
M.D., show that the veteran was seen in May 1996.  It was 
noted that the veteran related that he had had back pain for 
several years.  He could not recall a specific injury, but 
three years earlier, he slipped and had experienced greater 
problems since that time.  Following an examination, the 
clinical impression was low back and right leg pain.  In June 
1996, the physician reviewed magnetic resonance imagings from 
May 1988 to May 1996.  The most recent showed central disc 
protrusion.  

The veteran was afforded a VA examination in June 1996.  It 
was noted that he had a diagnosis of bursitis and plantar 
fasciitis of the right foot.  His foot pain reportedly began 
in service and continued to occur when he walked a lot and 
was up on his feet a lot during the day.  He would then 
notice pain in the evenings with some swelling.  The veteran 
related that he began to have low back pain about five years 
earlier.  Following an examination, the pertinent diagnoses 
were right foot symptomatology consistent with plantar 
fasciitis and chronic lumbosacral strain without 
radiculopathy.  The examiner commented that she had reviewed 
the claims folder.  She noted that the veteran had diagnoses 
of bursitis and plantar fasciitis of the right foot.  In her 
opinion, the veteran's back condition did not bear an 
etiological relationship to the right foot condition.

The August 1996 rating decision 

By rating decision dated in August 1996, the RO concluded 
that the evidence did not demonstrate that the veteran's back 
disability was related to service or to his service-connected 
right foot disability.

The additional evidence 

Received in September 1997 was a clinical report noting that 
the veteran had been seen for physical therapy at a private 
facility in February 1994.  The diagnosis was back and right 
leg pain.

Received in October 1996 was a statement from the veteran's 
spouse.  She reported that the veteran injured his right foot 
in service, and that he was discharged from service as a 
result of his right foot condition.  

A Medical Board report cover sheet dated in June 1977 
reflects diagnoses of retrocalcaneal bursitis and plantar 
fasciitis.  

Duplicates of statements were received from the veteran's 
mother, brother, two sisters, two co-workers and an 
acquaintance.

In a statement dated in December 1996, W. J. Quesenberry, 
related that he was a close friend of the veteran, had known 
him for twelve years, and they had worked together for the 
previous six years.  He stated that the veteran had a foot 
and ankle problem and was in extreme pain.  

In a statement dated in January 1997, B. E. Pendley stated 
that she had known the veteran for approximately seven years.  
She related that he had a noticeable limping gait, as well as 
back discomfort.  She added that in walking to compensate for 
the pain and tenderness in his foot and ankle, he had 
developed problems with his leg, and then the problem moved 
to his back.  

The veteran again submitted the list showing the sick leave 
he had used from 1994 to 1996 due to his right foot and low 
back disabilities.

Medical records from Dr. Couch were received in April 1997.  
Most of the records were duplicates.  A July 1995 clinical 
record revealed that the veteran had a history of low back 
pain that started approximately 18-19 months earlier.  It was 
diagnosed at that time as acute lumbar herniated disability.  
Following an examination, the assessment was bulging L5-S1 
disc.

In a statement dated in May 1997, Dr. Couch related that he 
had treated the veteran since February 1994 for a herniated 
disc at L5-S1.  The veteran had continued to have problems 
with his low back since that time.  

In a statement dated in August 1997, T. J. Emel, M.D., stated 
that the veteran had been given a medical discharge for 
chronic retrocalcaneal bursitis and plantar fasciitis after a 
fracture.  It was reported the veteran had had difficulty 
with an antalgic gait due to these injuries intermittently 
and that had led to his repeated bouts of low back pain.  The 
examiner concluded that it was certainly feasible that an 
abnormal gait contributed to the symptoms the veteran was 
having.

The RO decision of April 1998

In a rating decision dated in April 1998, the RO denied the 
veteran's claim for service connection for retrocalcaneal 
bursitis of the right foot.  The RO found that bursitis of 
the right foot was not found on the VA examination conducted 
in June 1996.  

The additional evidence 

Of record is a July 1999 decision of the Social Security 
Administration.  Included with this decision was a Physical 
Capacities Evaluation completed by Dr. Emel.

In December 1999, M. D. Smith, D.P.M., a podiatrist, related 
that he had recently seen the veteran and treated him for 
mild Achilles tendonitis, plantar fasciitis and second 
metatarsal bursitis of the right foot.  He noted that the 
veteran had a history of chronic retrocalcaneal bursitis and 
fasciitis that were related to a traumatic incident and 
subsequent honorable discharge.  The podiatrist added that 
the veteran ambulated with an early heel lift and antalgic 
gait pattern that caused pedal discomfort and to which more 
proximal knee, hip and lower back pathology could be 
attributed.  

An affidavit dated in March 2000 was received from the 
secretary and bookkeeper of the veteran's former physician.  
She noted that the veteran was treated for a lower back 
injury and a condition of the right foot and leg from 1977 to 
1984.  She reported that the veteran had suffered a fall in 
service that caused him to have lower back pain with cramps, 
and that he also had bursitis and plantar fasciitis of the 
right foot.  He had been seen on a weekly basis for these 
conditions.  Finally, she stated that all records had been 
disposed of in a timely manner.

In a separate letter dated in March 2000, the secretary 
reiterated the information in her affidavit.   

Service connection is in effect for plantar fasciitis of the 
right foot, evaluated as 10 percent disabling; hypertension, 
evaluated as 10 percent disabling; and for hearing loss, 
evaluated as noncompensable.

Analysis 

As noted above, the RO, by rating decision dated in August 
1996, denied the veteran's claim for service connection for a 
back disability on the basis that the medical evidence failed 
to establish that the veteran's low back disorder was 
etiologically related to his service-connected plantar 
fasciitis.  This conclusion was predicated on the opinion of 
a VA physician made during the course of a VA examination in 
June 1996.  The evidence received since the August 1996 
determination includes many items that were considered in 
that decision.  In addition, the additional evidence includes 
private medical records and new statements from the veteran's 
acquaintances.  In this regard, the Board notes that in 
August 1997, Dr. Emel noted that the veteran had 
retrocalcaneal bursitis and plantar fasciitis.  He further 
pointed out that the veteran had difficulty with his gait due 
to these injuries and that they had led to problems with his 
back.  Similarly, a podiatrist who treated the veteran stated 
in December 1999 that the veteran's back pathology could be 
attributed to his antalgic gait pattern.  

With respect to the reopened claim for service connection for 
retrocalcaneal bursitis, the RO denied this claim in April 
1998 on the basis that it was not shown on the June 1996 VA 
examination.  The evidence submitted subsequent to that 
determination includes a December 1999 statement from the 
veteran's podiatrist to the effect that he had treated the 
veteran for bursitis of the right foot.  This evidence tends 
to establish that bursitis of the right foot is currently 
present.  

In the opinion of the Board, new and material evidence has 
been submitted to reopen the claims of service connection for 
retrocalcaneal bursitis of the right foot and for lumbosacral 
strain secondary to plantar fasciitis.  As noted above, there 
is current evidence that the veteran has bursitis of the 
right foot.  In addition, two medical providers have 
suggested that the veteran's low back disability is related 
to his service-connected right foot condition.  Clearly, this 
evidence is new in that it was not previously of record.  In 
addition, it obviously bears directly and substantially on 
the questions of whether the veteran has bursitis of the 
right foot and whether the veteran's lumbosacral strain is 
clinically related to his service-connected plantar 
fasciitis.  The additional evidence is of such significance 
that it must be considered in order to fairly adjudicate the 
claims.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), it was noted that, while "not every piece of new 
evidence is 'material', we are concerned, however, that some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  
Considering this, the Board concludes that the additional 
evidence, in this case, the statements from medical 
providers, contribute "to a more complete picture of the 
circumstances surrounding" the asserted onset of the 
veteran's low back disability and retrocalcaneal bursitis of 
the right foot.  Id.  Accordingly, the Board finds that the 
additional evidence is new and material, warranting reopening 
of the claims for service connection for retrocalcaneal 
bursitis of the right foot and lumbosacral strain secondary 
to plantar fasciitis of the right foot.  


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim for service connection for retrocalcaneal 
bursitis of the right foot is granted, to this extent.  

New and material evidence having been submitted, the appeal 
to reopen the claim   for service connection for lumbosacral 
strain secondary to plantar fasciitis of the right foot is 
granted, to this extent.  



REMAND

Since the Board has determined that new and material evidence 
has been submitted, the claims for service connection must be 
considered on a de novo basis.  In this regard additional 
development would be useful.  

In Allen v. Brown, 7 Vet. App. 439 (1995), an en banc Court 
held that "disability" as set forth in 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000) "refers to impairment of earning 
capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated."  Thus, when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Thus, the question for 
consideration is whether the veteran's service-connected 
plantar fasciitis caused or aggravated his low back 
disability.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for bursitis 
of the right foot and/or a low back 
disability since his discharge from 
service.  After securing the necessary 
release, the RO should obtain any records 
identified that have not already been 
associated with the claims folder.

2.  The veteran should be afforded VA 
orthopedic and neurologic examinations to 
determine the nature and etiology of 
current right foot and low back 
disabilities.  The orthopedic examiner 
should be requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran currently 
has retrocalcaneal bursitis of the right 
foot that is related to service.  The 
neurologist should be requested to 
provide an opinion concerning whether it 
is at least as likely as not that the 
veteran's plantar fasciitis caused his 
low back disability or aggravated it 
beyond its normal course.  If plantar 
fasciitis caused an increase in the 
severity of a low back disability, the 
examiner should specify the extent to 
which the disability was aggravated.  The 
rationale for any opinion expressed 
should be set forth.  The claims folder 
should be made available to the examiners 
in conjunction with the examinations.  
		
3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4. Thereafter, the RO should adjudicate 
the service connection claims de novo.  If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the issues 
considered .  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 



